The facts in the instant case are the same as those involved in the case of Chicago, Rock Island  Pacific Railway Co. v. Ollie Bailey, 157 Okla. 265, 11 P.2d 763, this day decided by this court. The defendant railway company has appealed to this court to reverse the judgment rendered against it in this case by the trial court in favor of Ollie Bailey, the mother of Wesley Bailey, a minor, who, in her individual capacity, instituted suit against said defendant in the district court of Oklahoma county for damages alleged to have been sustained by her in connection with an injury received by her said minor son on account of a tank car being derailed on which said son was riding. The same contentions which were presented in Chicago, Rock Island  Pacific Railway Co. v. Ollie Bailey, supra, are urged in this case, and the same evidence is involved. The cases were tried at the same time, before the same court and jury, and separate verdicts and judgments rendered therein.
We find that there is no evidence that the defendant breached any duty it owed to the plaintiff. We consider it unnecessary to discuss the matters further. The opinion in case No. 22132, supra, is binding and controlling on the question involved herein. *Page 268 
The judgment of the trial court is reversed and cause remanded, with directions to enter judgment on behalf of the defendant.
LESTER, C. J., and RILEY, HEFNER, SWINDALL, and KORNEGAY, JJ., concur. CLARK, V. C. J., and CULLISON and ANDREWS, JJ., absent.
Note. — See under (1) annotation in 32 L. R. A. (N. S.) 572; 22 Rawle C. L. 924; R. C. L. Perm. Supp. p. 5269; R. C. L. Pocket Part, title Railroads, § 170.